880 F.2d 1011
Frank H. WOOD, individually and on behalf of all otherssimilarly situated, Plaintiff-Appellee,v.Franklin Y.K. SUNN;  Edwin Shimoda;  William F. Haning III;and Beatrice Chang, Defendants-Appellants.
No. 87-2056.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Feb. 11, 1988.Decided April 5, 1989.Order Filed Aug. 9, 1989.

Appeal from the United States District Court for the District of hawaii.
Before SCHROEDER, REINHARDT and LEAVY, Circuit Judges.


1
Prior report:  9th Cir., 865 F.2d 982.

ORDERS

2
The order filed April 5, 1989, is ordered published.


3
Upon motion of the parties and for good cause shown, the mandate is recalled, the court's opinions in this matter are vacated, and the case is remanded to the District Court with instructions to dismiss the complaint with prejudice.